ACCEPTED
                                                                                                          01-14-01035-CR
                                                                                               FIRST COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                     5/19/2015 2:49:55 PM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                   CLERK



                                       NO. 01-14-01035-CR
                                                                                     FILED IN
                                                IN THE                        1st COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                              5/19/2015 2:49:55 PM
                                 COURT OF APPEALS FOR THE
                                                                              CHRISTOPHER A. PRINE
                                                                                      Clerk
                                   FIRST DISTzuCT OF TEXAS

                                      IN HOUSTON, TEXAS



JULIA   JUAREZ                                                                         APPELLANT



THE STATE OF       TEXAS                                                               APPELLEE


                           APPELLANT'S MOTION FOR EXTENSION
                                  OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

        COMES NOW, JULIA JUAREZ, Appellant in the above entitled and numbered cause, and

files this Motion for Extension of Time in which to file her brief and as grounds for the granting    of

this motion would show unto the Court as follows:

        (1)      This cause was styled State of Texas v. JULIA JUAREZ and numbered Cause No.

t422760 in the 230th District Court of Harris Countv. Texas.

        (2)      Appellant was convicted of Manslaughter on her plea of guilty and punishment was

assessed at 1 4 years in the Texas Department   of Criminal Justice by the Court after a pre-sentencing

investigation.

        (3)      Sentence was imposed on December 22,2014.        A motion for new trial was filed.

        (4)      Notice of Appeal was filed on December 22,2014.
       (5)        The record was filed on April 22,2015.

       (6)        The brief is due on May 22,2015.

       (l)        This is Appellant's First Motion for Extension of Time to file her brief.

       (8)        An additional thirfy (30) days is required for filing the brief or until June 21,2015.

       (9)        The facts relied on to reasonably explain the need for additional time to file the   brief

are as follows:

       "Due to circumstances beyond Appellant's control, she is unable to complete the
       briefbythe due date. Appellant's counsei is unable to complete the brief in atimely
       fashion because the District Courts of Harris County and Courts of Appeal have
       given priority to completion of other work prior to the date on which the brief is due.
       Further, it is anticipated that the brief will involve complex legal issues requiring
       thorough evaluation. Additional time is therefore needed to provide Appellant with
       effective assistance ofcounsel on appeal.


        (10)      Appellant will suffer irremediable harm if the Court will not grant this motion.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court grant this

motion and extend the deadline for filing Appellant's brief until June 2l , 2015 .

                                                  Respectfully submitted,

                                                  MICHAEL P. FOSHER
                                                  ATTORNEY AT LAW




                                                         Michael P. Fosher
                                                         State Bar No.: 07280300
                                                  The Lyric Centre
                                                  440 Louisiana, Ste. 1200
                                                  Houston, Texas 1l 002-1636
                                                  (713) 22r-18r0
                                                  michael@fo sherlaw. com
                                                  ATTORNEY FOR APPELLANT


                                                     z
STATE OF    TEXAS              A

                               $
COLINTY OF     HARzuS          S



        BEFORE ME, the undersigned authority, personally appeared MICHAEL P. FOSHER, who

being by me first duly swom, deposed and stated as follows:

        "My name is Michael P. Fosher, and I am the attorney appointed to represent JULIA
        JUAREZ on appeal. I have read and understand the content of the foregoing motion
        and state that the same is true and correct to the best of my knowledge and belief."




                                                     Michael P. Fosher


        SWORN TO AND SUBSCzuBED before me this            ffi*       of /lA-A-4
20t5.


                                                                LIC IN AND FOR
                                                     THE STATE OF TEXAS

                                                     MY COMMISSION EXPIRES:            i?{-    +0 { ?


                                   CERTIFICATE OF SERVICE

        This will certify that a copy of the foregoing motion was served upon Alan Curry,
curry-alan@dao.hctx.net, District Attorney of Harris County, Appellant Division, 1201 Franklin,
Houston, Texas 77002, facsimile no.7I3-755-5809 at the time of filing as per localrule.




                                                     Michael P. Fosher